IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


AMIT AZOULAY, IDIT AZOULAY AND       : No. 568 EAL 2018
ASSAF LAVON                          :
                                     :
                                     : Petition for Allowance of Appeal from
             v.                      : the Order of the Commonwealth Court
                                     :
                                     :
PHILADELPHIA ZONING BOARD OF         :
ADJUSTMENT, CITY OF                  :
PHILADELPHIA, HILLCREST              :
PRESERVATION ALLIANCE, LLC, AND      :
FRIENDS OF THE WISSAHICKON           :
                                     :
                                     :
PETITION OF: HILLCREST               :
PRESERVATION ALLIANCE, LLC           :

AMIT AZOULAY, IDIT AZOULAY AND       : No. 569 EAL 2018
ASSAF LAVON                          :
                                     :
                                     : Petition for Allowance of Appeal from
             v.                      : the Order of the Commonwealth Court
                                     :
                                     :
PHILADELPHIA ZONING BOARD OF         :
ADJUSTMENT, CITY OF                  :
PHILADELPHIA, HILLCREST              :
PRESERVATION ALLIANCE, LLC, AND      :
FRIENDS OF THE WISSAHICKON           :
                                     :
                                     :
PETITION OF: HILLCREST               :
PRESERVATION ALLIANCE, LLC           :


                                 ORDER



PER CURIAM
      AND NOW, this 30th day of May, 2019, the Petition for Allowance of Appeal and

Application for Permission to File Reply Brief are DENIED.




                        [568 EAL 2018 and 569 EAL 2018] - 2